
	

114 HR 1666 IH: Design-Build Efficiency and Jobs Act of 2015
U.S. House of Representatives
2015-03-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 1666
		IN THE HOUSE OF REPRESENTATIVES
		
			March 26, 2015
			Mr. Graves of Missouri (for himself and Mr. Tiberi) introduced the following bill; which was referred to the Committee on Oversight and Government Reform, and in addition to the Committee on Armed Services, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concerned
		
		A BILL
		To require the use of two-phase selection procedures when design-build contracts are suitable for
			 award to small business concerns.
	
	
 1.Short titleThis Act may be cited as the Design-Build Efficiency and Jobs Act of 2015. 2.Improvements to the design-build construction process for civilian contractsSection 3309 of title 41, United States Code, is amended—
 (1)by amending subsection (b) to read as follows:  (b)Criteria for use (1)Contracts with a value of at least $750,000Two-phase selection procedures shall be used for entering into a contract for the design and construction of a public building, facility, or work when a contracting officer determines that the contract has a value of $750,000 or greater.
 (2)Contracts with a value less than $750,000For projects that a contracting officer determines have a value of less than $750,000, the contracting officer shall make a determination whether two-phase selection procedures are appropriate for use for entering into a contract for the design and construction of a public building, facility, or work when—
 (A)the contracting officer anticipates that 3 or more offers will be received for the contract; (B)design work must be performed before an offeror can develop a price or cost proposal for the contract;
 (C)the offeror will incur a substantial amount of expense in preparing the offer; and (D)the contracting officer has considered information such as—
 (i)the extent to which the project requirements have been adequately defined; (ii)the time constraints for delivery of the project;
 (iii)the capability and experience of potential contractors; (iv)the suitability of the project for use of the two-phase selection procedures;
 (v)the capability of the agency to manage the two-phase selection process; and (vi)other criteria established by the agency.;
 (2)by striking the second sentence in subsection (d) and inserting the following: The maximum number specified in the solicitation shall not be greater than 5 unless the head of the contracting activity (or a designee of the head who is in a position not lower than the supervisor of the contracting officer) approves the contracting officer’s justification with respect to an individual solicitation that a specified number greater than 5 is in the Federal Government’s interest. The contracting officer shall provide written documentation of how a maximum number greater than 5 is consistent with the purposes and objectives of the two-phase selection procedures.; and
 (3)by adding at the end the following new subsection:  (f)Annual reports (1)In generalNot later than November 30 of each of the years 2016 through 2020, the head of each agency shall submit to the Director of the Office of Management and Budget an annual report containing each instance in which the agency awarded a design-build contract pursuant to section 3309 of this title, during the preceding fiscal year in which—
 (A)more than 5 finalists were selected for phase-two requests for proposals; or (B)the contract was awarded without using two-phase selection procedures.
 (2)Public availabilityThe Director of the Office of Management and Budget shall make available to the public, including on the Internet, the annual reports described in paragraph (1), and publish a notice of the availability of each report in the Federal Register..
 3.Improvements to the design-build construction process for defense contractsSection 2305a of title 10, United States Code, is amended— (1)by amending subsection (b) to read as follows:
				
					(b)Criteria for use
 (1)Contracts with a value of at least $750,000Two-phase selection procedures shall be used for entering into a contract for the design and construction of a public building, facility, or work when a contracting officer determines that the contract has a value of $750,000 or greater.
 (2)Contracts with a value less than $750,000For projects that a contracting officer determines have a value of less than $750,000, the contracting officer shall make a determination whether two-phase selection procedures are appropriate for use for entering into a contract for the design and construction of a public building, facility, or work when—
 (A)the contracting officer anticipates that 3 or more offers will be received for the contract; (B)design work must be performed before an offeror can develop a price or cost proposal for the contract;
 (C)the offeror will incur a substantial amount of expense in preparing the offer; and (D)the contracting officer has considered information such as—
 (i)the extent to which the project requirements have been adequately defined; (ii)the time constraints for delivery of the project;
 (iii)the capability and experience of potential contractors; (iv)the suitability of the project for use of the two-phase selection procedures;
 (v)the capability of the agency to manage the two-phase selection process; and (vi)other criteria established by the agency.;
 (2)by striking the second sentence in subsection (d) and inserting the following: The maximum number specified in the solicitation shall not be greater than 5 unless the head of the contracting activity (or a designee of the head who is in a position not lower than the supervisor of the contracting officer) approves the contracting officer’s justification with respect to an individual solicitation that a specified number greater than 5 is in the Federal Government’s interest.; and
 (3)by adding at the end the following new subsection:  (g)Annual reports (1)In generalNot later than November 30 of each of the years 2016 through 2020, the Secretary of Defense shall submit to the Director of the Office of Management and Budget an annual report containing each instance in which the agency awarded a design-build contract pursuant to section 2305a of this title, during the preceding fiscal year in which—
 (A)more than 5 finalists were selected for phase-two requests for proposals; or (B)the contract was awarded without using two-phase selection procedures.
 (2)Public availabilityThe Director of the Office of Management and Budget shall make available to the public, including on the Internet, the annual reports described in paragraph (1), and publish a notice of the availability of each report in the Federal Register..
 4.Government Accountability Office reportNot later than 270 days after November 30, 2020, the Comptroller General of the United States shall issue a report analyzing the compliance of the various Federal agencies with the requirements of subsection (g) of section 2305a of title 10, United States Code (as added by subsection (b)(3)) and subsection (f) of section 3309 of title 41, United States Code (as added by subsection (a)(3)).
		
